In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________

                       No. 02-19-00179-CV
                  ___________________________

             FELICIA BARNETT TREVINO, Appellant

                                  V.

DAVID T. KULESZ, ATTORNEY AND INDEPENDENT EXECUTOR OF THE
           ESTATE OF GENEVA SUE BARNETT, Appellee


             On Appeal from County Court at Law No. 1
                      Tarrant County, Texas
                  Trial Court No. 2019-002158-1


           Before Womack, J.; Sudderth, C.J.; and Wallach, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “First Amended Agreed Motion to Vacate

Judgment and Return Supersedeas Bond.” We grant the motion in part and deny in

part; therefore, we set aside the trial court’s judgment without regard to the merits and

remand this case to the trial court to render judgment in accordance with the parties’

agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson,

911 S.W.2d 387, 388 (Tex. 1995). The mandate is ordered issued this date.

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: December 19, 2019




                                           2